department of the treasury internal_revenue_service washington d c number info release date uil date date person to contact and id number contact telephone number dear this is in response to your letter dated date regarding the publicity of form_5227 split-interest trust information_return we apologize for the delay in our response the pension_protection_act amended sec_6034 to provide that e very trust described in sec_4947 shall furnish such information with respect to the taxable_year as the secretary may by forms or regulations require as relevant here this permitted the irs to consolidate the filing_requirements for split-interest_trusts previously such trusts may have had to file both form_5227 previously required by sec_53_6011-1 and form 1041-a required by sec_6034 sec_6104 requires that the information required by sec_6034 be made available for public inspection specifically it provides that the information required to be furnished by sec_6033 sec_6034 and sec_6058 together with the names and addresses of such organizations and trusts shall be made available to the public at such times and in such places as the secretary may prescribe nothing in this subsection shall authorize the secretary to disclose the name or address of any contributor to any organization or trust in the case of a_trust which is required to file a return under a this subsection shall not apply to information regarding beneficiaries which are not organizations described in sec_170 emphasis added your letter states that in virtually all instances the name of a trust’s non- charitable_beneficiary is included in the name of the trust itself you suggest that filers of form_5227 be permitted to omit the name of the split-interest trust or that the irs devise some other mechanism to protect the name of the contributor or non-charitable beneficiary that may appear in the name of the trust sec_6104 does not protect the name of the trust whether it may incorporate the name of a contributor or non-charitable beneficiary or otherwise for example sec_6104 does not protect the names and addresses of an organization’s officers on form_990 although the officers may be also contributors to the organization the officers’ names and addresses are protected when they appear in schedule b of form_990 schedule of contributors moreover sec_6104 does not protect the names of sec_509 organizations even though a common naming convention may identify the contributors to the organization the irs has no current plans to image and make available to the public copies of all forms on dvd as the service does with the form_990 series the determination to make all such forms available to the public will depend on the level of public interest and irs resources at this time we plan to make form_5227 available only if the requester knows the specific name of the specific split- interest trust entity if you have any further questions feel free to contact me at -------------------- sincerely lois g lerner director exempt_organizations
